Case 2:20-cv-03801-GRB-ARL Document 9 Filed 12/01/20 Page 1 of 3 PageID #: 57




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ---------------------------------------------------------- x
 MICHELLE TENZER-FUCHS, on behalf of                        :
 herself and all others similarly situated,                 :   CIVIL ACTION NO. 20cv3801(GRB)(ARL)
                                                            :
                            Plaintiff,                      :   JOINT RULE 26(f) REPORT
                                                            :
 v.                                                         :
                                                                Initial Conference:   December 2, 2020
                                                            :
                                                                Time:                 1:30 p.m.
 DACM DIGITAL, LLC,                                         :
                                                            :   Before the Hon. Arlene Rosario Lindsay
                            Defendant.                      :
                                                            :
 ---------------------------------------------------------- x



        In compliance with Rule 26(f) of the Federal Rules of Civil Procedure and the Court

Orders of October 8, 2020 [Dkt. 7 and 7-1], counsel for Plaintiff Michelle Tenzer-Fuchs

(“Plaintiff”) and counsel for Defendant DACM Digital, LLC (“Defendant’) (collectively, the

“Parties”) have participated in the Rule 26(f) conference on November 9, 2020, and hereby

submit this Joint Rule 26(f) Report.

    A. Discovery Plan

        1. Initial Disclosures

        The parties do not propose any changes to the form or requirement for initial disclosures

under Rule 26(a). The parties will exchange initial disclosures on November 23, 2020.

        2. Subjects of Discovery

        The parties anticipate conducting discovery on issues relating to Plaintiff’s claims

asserted in the Complaint, Defendant’s defenses asserted in the Answer, including the following

subjects: accessibility of Defendant’s website; Plaintiff’s use or attempted use of the website;

and qualified disability per the ADA.
Case 2:20-cv-03801-GRB-ARL Document 9 Filed 12/01/20 Page 2 of 3 PageID #: 58




       3. Discovery Timeline

       All discovery, inclusive of expert discovery, should be completed by June 2, 2021, and

discovery will not need to be conducted in phases or limited to particular issues.

       4. Electronically Stored Information

       The parties do not foresee any issues at this time related or arising out of electronically

stored information (“ESI”) in this lawsuit. The parties have agreed that the producing party can

choose to produce ESI as electronic images of hard copies or in the native, electronic format, or

as hard copies in limited quantities. The parties will cooperate reasonably regarding production

of ESI in formats other than the original production format, in the event a different format is

sought by the requesting party (e.g., a document produced in .tiff image format may be requested

in native format for ease of handling and review).

       5. Privileged Information

       The parties agree that information that is subject to a claim of privilege and/or protection

under the attorney-client privilege or work-product doctrine may be withheld from production,

subject to applicable law regarding any challenges to the basis for withholding such information.

The parties agree to follow the procedures set forth in Fed.R.Civ.P. 26(b)(5) with regard to

withheld information and inadvertently produced privileged or attorney work-product

information.

       6. Limitations on Discovery

       At this time, the parties do not contemplate the need for any change to the limitations on

discovery imposed under the Federal Rules of Civil Procedure or the Local Rules.
Case 2:20-cv-03801-GRB-ARL Document 9 Filed 12/01/20 Page 3 of 3 PageID #: 59




       7. Proposed Scheduling Order

       Parties are in agreement with regards to the schedule specified in the Proposed

Scheduling Order.

       Respectfully submitted.

 Dated: December 1, 2020                         Dated: December 1, 2020

 With agreement and conformity:

 s/Jonathan Shalom                               s/ Lidia D. Sykisz
 Jonathan Shalom                                 Lidia D. Sykisz
 SHALOM LAW, PLLC                                NY SBN 4612156, CA SBN 307994
 105-13 Metropolitan Avenue                      BROWN WEGNER LLP
 Forest Hills, New York 11375                    2010 Main Street, Suite 1260
 Telephone: 718.971.9474                         Irvine, California 92614
 Email: Jonathan@ShalomLawNY.com                 Telephone: 949.705.0080
                                                 Email: lsykisz@brownwegner.com
 Attorneys for Plaintiff
 MICHELLE TENZER-FUCHS                           Attorneys for Defendant
                                                 DACM DIGITAL, LLC



 TO:      (By NEF)
          Jonathan Shalom
          SHALOM LAW, PLLC
          105-13 Metropolitan Avenue
          Forest Hills, New York 11375
          Tel: 718.971.9474
          Email: Jonathan@ShalomLawNY.com

          Attorneys for Plaintiff
